Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments re: Drawings
The quality of most of the drawings, filed 8/6/15 and 12/3/21, is very poor. Applicant agrees to submit better quality drawings.   In order to avoid abandonment of the application, applicant must submit said new set of better quality drawings no later than the payment of the issue fee due.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not teach or fairly suggest in combination with the other claimed limitations, the limitations of “updating the temporary variable “S” based on the upper and the lower active subcarrier frequencies  and further by subtracting (1) excluded subcarriers, (2) excluded bands converted to subcarriers, (3) continuous pilots that are not in 6 MHz PLC, (4) 8 continuous pilots that are in 6 MHz PLC, (5) staggered/scattered pilots in the 6 MHz PLC; calculating a frequency efficiency by dividing the updated temporary variable “S” by the occupied bandwidth; determining available raw bits for each profile/symbol using profile bit loading data; determining a number of effective bits available for each profile/symbol based on the available raw bits for each profile/symbol adjusted by forward error correction (FEC) data; determining an average number of symbols per profile cycle to estimate a number of full and shortened codewords for each profile based on a number of profiles, a volume traffic consumption per profile, and a profile cycle duration; adjusting the number of effective bits available for each profile/symbol after including a normal cyclic prefix (NCP) overhead based on the number of full and shortened codewords, a number of NCP messages, and a number of subcarriers used for the NCP messages; obtaining an effective efficiency in bits per second per Hertz (b/s/Hz) in each of the profiles based on the number of effective bits in a profile multiplied by the time efficiency and divided by a product of the occupied 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633